DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 19 May 2021 has been considered.

Allowable Subject Matter
Claims 1-23 are allowed.
The closest prior arts neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The closest prior arts Lesso (WO #2019/145708, herein after Lesso’WO) in view of Lesso et al. (US #2020/0043484, herein after Lesso’484) further in view of Lesso et al. (US #2019/0261085, herein after Lesso’085) and further in view of Poulsen (US #2007/0127761) teaches a method of operation of an audio system, the method comprising:
receiving an audio signal from a digital microphone, wherein the digital microphone comprises an analog-digital converter;
in response to a determination that first speech is present in the received audio signal:
applying said audio signal to a spoof detection circuit; and
in response to a signal indicating that the first speech has ended in the received audio signal:
controlling the sampling rate such that the audio signal has a second sample rate lower than the first sample rate.

But, the closest prior arts Lesso’WO in view of Lesso’484, Lesso’085 and further in view of Poulsen does not disclose "controlling the sampling rate of the analog-digital converter in the digital microphone" in addition of not disclosing a digital microphone with "an analog-digital converter having a controllable sampling rate". Moreover, these references does not disclose "controlling the sampling rate [ .... ] such that the audio signal has a first sample rate in response to a determination that first speech is present in the received audio signal" as well as "controlling the sampling rate [ ... ] such that the audio signal has a second sample rate lower than the first sample rate in response to a signal indicating that the first speech has ended in the received audio signal". Therefore Claims 1, 15, and 23 are novel.


These limitations, in combination with the remaining limitations of independent Claims 1, 15, and 23 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651